Citation Nr: 1415678	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  06-07 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a left tibia stress fracture with left knee chondromalacia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel






INTRODUCTION

The Veteran had active service from February 1997 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating decision of the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas.

In several statements, the Veteran requested a videoconference hearing with a member of the Board.  In documents filed after these statements, including several substantive appeals to the Board, the Veteran has indicated that he does not want a hearing.  Based upon these later documents, the Board finds that the Veteran has withdrawn his earlier request for a hearing and will proceed with this appeal.  

In April 2008 and April 2009 the Board remanded the claim on appeal for additional development.  In an October 2010 decision, the Board denied an evaluation in excess of 10 percent for left tibia stress fracture with left knee chondromalacia.  

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In an April 2013 memorandum decision, the Court affirmed the Board's denial of an extraschedular rating under 38 C.F.R. § 3.321(b).  The Court vacated the Board's denial of a schedular rating increase for left tibia stress fracture with left knee chondromalacia.  The Court held that it was unclear whether the Board, when addressing the Veteran's lay testimony as to his symptoms, made an improper credibility determination or concluded that the lay evidence was outweighed by countervailing medical evidence.  The Court also held that the Board failed to explain how it determined that the Veteran's left leg disability was "slight" versus "moderate" for purposes of Diagnostic Code 5262.  The Court remanded the matter to the Board for readjudication.  

The case is now before the Board for final appellate consideration.


FINDING OF FACT

Throughout this appeal, the Veteran's left tibia stress fracture has resulted in no more than a slight knee disability.  The Veteran's left knee chondromalacia has been manifested by flexion limited to 60 degrees and normal extension of the left knee.  He does not have instability or ankylosis of his left knee.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's left tibia stress fracture with left knee chondromalacia are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes 5262-5261 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and, (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in May 2000, July 2000, May 2001, February 2003, October 2003, April 2004, November 2004, February 2005, June 2005, August 2005, March 2008, May 2008, and May 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Letters dated in November 2006, March 2008, May 2008, May 2009, and December 2009 also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The majority of the Veteran's duty-to-assist letters were not provided before the initial adjudication of his claim.  However, since providing the additional notices, the RO/AMC has gone back and readjudicated his claim in the May 2002, July 2004, June 2006, and July 2008 statement of the cases (SOCs) and in the July 2004, March 2005, July 2006, August 2008, December 2009, and March 2010 supplemental SOCs (SSOCs) based on any additional evidence received in response to that additional notices and since the rating decision at issue and SOCs.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claim, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claims, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claims.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue have been obtained.  His STRs and post-service treatment records, including his records from the Social Security Administration (SSA), have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The Veteran has been afforded relevant VA examinations throughout the appeal period.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the VA examinations are more than adequate.  The examiners considered the Veteran's medical history, described the Veteran's disability in sufficient detail, provided clinical findings which are pertinent to the criteria applicable to rating the disability, and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

The Board is also satisfied as to substantial compliance with its April 2008 and April 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA examination (which he had in June 2008), sending the Veteran an additional VCAA notice letter (which was sent in May 2009), allowing him an opportunity to submit additional medical or other evidence in response, and then readjudicating his claim in a SSOC (which was completed in December 2009).  

Legal Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which Diagnostic Code or Diagnostic Codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of April 1999 granted service connection for the Veteran's left tibia stress fracture with left knee chondromalacia.  While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran is currently in receipt of a 10 percent evaluation for his left tibia stress fracture with left knee chondromalacia under Diagnostic Codes 5262-5261.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides the criteria for impairment of the tibia and fibula, which assigns a 10 percent evaluation for malunion with a slight knee or ankle disability.  A 20 percent evaluation is assigned for malunion with a moderate knee or ankle disability.  38 C.F.R. § 4.71a.

Abnormalities of the bone incident to trauma, such as malunion with deformity throwing abnormal stress upon the joints, should be shown by X-ray and observation evidence and should be carefully related to the strain on neighboring joints.  38 C.F.R. § 4.44.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in VA's Rating Schedule.  And rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  That is to say, use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5261 assigns a 10 percent evaluation for extension of the knee limited to 10 degrees.  A 20 percent evaluation is assigned for extension limited to 15 degrees.  38 C.F.R. § 4.71a.

A higher rating may be awarded based on functional loss due to pain, under 38 C.F.R. § 4.40, or based on weakness, fatigability or incoordination of the leg, pursuant to 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id.  , quoting 38 C.F.R. § 4.40.

Under Diagnostic Code 5262, the Board finds no evidence that malunion of the Veteran's left tibia and fibula has resulted in a moderate knee or ankle disability.  In fact, the competent medical evidence demonstrates that the Veteran's disability is slight.  

In this regard, VA X-rays taken in June 2000, December 2000, and June 2008 showed that the Veteran had a focal cortical thickening of the lower aspect of the left tibia that the radiologists described as "minimal", "minimal" and "minor", respectively.  In fact, the December 2000 x-ray resulted in an impression of "probably normal tibias and fibulas."  A January 2005 VA x-ray found old healed fracture deformities of the mid-shafts of the tibias bilaterally, with the examination being otherwise "within normal limits."

An October 2000 VA bone scan resulted in a pertinent impression of increased blood flow and soft tissue uptake in the left proximal leg that "could be of nonclinical significance."  In the report of an August 2001 VA examination, the VA examiner described an irregularity on the surface of the middle third of the Veteran's left tibia as "only slight."  

The VA examiners' use of the terms "minimal", "minimal", "minor", "within normal limits", "nonclinical significance" and "only slight" to describe the objective clinical findings of the Veteran's left tibia stress fracture constitute medical opinions that this disability was slight, not moderate.  Diagnostic Code 5262.  In this regard, the Board finds it significant that abnormalities of the bone incident to trauma, such as malunion with deformity throwing abnormal stress upon the joints, should be shown by X-ray and observation.  38 C.F.R. § 4.44.

Again, the Board observes that there is no competent medical evidence to the contrary of these VA findings.  

Additionally, the evidence of record does not establish that the Veteran has an ankle disability due to his left tibia stress fracture.  Diagnostic Code 5262.  In the report of the June 2008 VA examination, the VA examiner stated that the Veteran did not have any ankle impairment.  

Thus, based on the foregoing evidence, the Veteran is not entitled to a higher 20 percent rating under Diagnostic Code 5262 for his left tibia stress fracture with left knee chondromalacia.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, none of the criteria required for a higher 20 percent rating were diagnosed or objectively noted.  Specifically, the Veteran's extension of the knee has never been limited to 15 degrees.  In fact, the VA examinations and the treatment notes of record demonstrate that throughout his appeal the Veteran has demonstrated normal extension of his left knee.  Thus, the Veteran is not entitled to a higher 20 percent rating under Diagnostic Code 5261 for his left tibia stress fracture with left knee chondromalacia.  Id.

The Board also has considered other possible Diagnostic Codes.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence). See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in diagnostic code by a VA adjudicator must be specifically explained).

The Veteran's X-rays of the left knee have not demonstrated degenerative changes or arthritis.  Therefore, Diagnostic Codes 5003 and 5010 are inapplicable.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, a 0 percent disability rating is warranted when flexion is limited to 60 degrees.  A 10 percent disability rating is warranted when flexion is limited to 45 degrees.  A higher 20 percent disability rating is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a.

The evidence does not support more than a 10 percent rating under Diagnostic Code 5260 since the Veteran had only slight limitation of motion on flexion (to 60 degrees on the left rather than the normal 140 degrees, even considering his pain, which only meets the requirements for a minimum noncompensable rating of zero percent under Diagnostic Code 5260).  The Board also notes that rating the Veteran under both Diagnostic Code 5260 and Code 5262 would result in impermissible pyramiding as the separate ratings would be based on essentially the same symptomatology, namely the Veteran's painful motion.  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14   

Under Diagnostic Code 5257, for "other" knee impairment, a 10 percent rating is warranted for "slight" recurrent subluxation or lateral instability.  A higher 20 percent rating requires "moderate" recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003-5010 (for the arthritis) and Diagnostic Code 5257 (for the instability) based on additional disability.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 (flexion) or Diagnostic Code 5261 (extension).  Hence, if a claimant has a disability rating under Diagnostic Code 5257 for instability of the knee and there is also X-ray evidence of arthritis and resulting limitation of motion, a separate rating is available under Diagnostic Code 5003-5010.  Likewise, if a claimant has a disability rating under Diagnostic Code 5003 for arthritis of the knee, and there is evidence of instability, a separate rating is available under Diagnostic Code 5257.  See VAOPGCPREC 9-98 (August 14, 1998) (clarifying that, to receive separate ratings on this basis, the Veteran must at least have sufficient limitation of motion to meet the threshold minimum requirements for a zero percent rating under either Diagnostic Code 5260 or Diagnostic Code 5261, for flexion or extension respectively, or have pain causing additional limitation of motion to at least these extents).  It is also possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

The evidence of record demonstrates that the Veteran may not receive a separate rating under Diagnostic Code 5257.  Although the Veteran reports experiencing instability in the knee, his knee has consistently been described as stable when examined.  The Board finds the observations of his examining physicians to be of greater probative value than those of the Veteran in this regard.  At both his January 2005 and June 2008 VA examinations, the VA examiners found that the Veteran did not have instability or subluxation in his left knee.  

Further, Diagnostic Code 5256 (for ankylosis of the knee) is not applicable because the medical evidence does not show the Veteran has this type of impairment.  Ankylosis, incidentally, favorable or unfavorable, is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Because the Veteran is able to move his left knee joint, by definition, it is not ankylosed.

There was evidence of pain on motion following repetitive use of the left knee at the June 2008 VA examination.  However, the Veteran is not entitled to a higher evaluation under DeLuca because there is no objective medical evidence that more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, or deformity or atrophy from disuse cause functional loss sufficient to meet the criteria for a 20 percent evaluation.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca, 8 Vet. App. at 204-08.

The Board is aware of the Veteran's contentions in support of his claim.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his left tibia stress fracture with left knee chondromalacia according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

The Board notes that the Veteran is competent to report that he has some symptoms.  However, the Board finds the Veteran's own reports as to the severity of his symptoms to be less than completely credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  In this regard, in the report of a May 2008 VA examination, the VA examiner related that the Veteran's complaints "appeared markedly out of proportion to the actual physical findings."  The VA examiner also expressed the medical opinion that the Veteran made a "poor effort" during the range of motion testing.  In the report of a June 2008 VA examination, the VA examiner noted that the Veteran complained of "exquisite tenderness to palpation" but pointed out that the Veteran did not wince as much as expected for the degree of pain he seemed to have.  

Even assuming the Veteran's complete credibility, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation under any of the applicable Diagnostic Codes discussed above.  

Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the neutral medical personnel who examined him throughout the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated.  The Board finds that these medical findings are more probative.  

Additionally, the Veteran has never met the requirements for a higher rating since one year prior to filing his claim, so the Board cannot "stage" this rating under Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under these circumstances, the overall evidence does not meet or approximate the criteria for a disability rating in excess of 10 percent for left tibia stress fracture with left knee chondromalacia under 38 C.F.R. § 4.71a, Diagnostic Codes 5262-5261.  Throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by a 10 percent evaluation.  For all of these reasons, the Veteran's claim must be denied.

The Board finds that the record does not raise a claim of entitlement to a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, and the evidence does not show, that his disability renders him unable to secure and follow a substantially gainful occupation.

In sum, the evidence demonstrates that the Veteran is not entitled to an increased evaluation for a left tibia stress fracture with left knee chondromalacia.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).







	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation in excess of 10 percent for a left tibia stress fracture with left knee chondromalacia is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


